United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 09-1775
                                    ___________

United States of America,                *
                                         *
             Appellant,                  *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * District of Nebraska.
Laura J. Adler,                          *
                                         *
             Appellee.                   *
                                    ___________

                              Submitted: October 21, 2009
                                 Filed: December 31, 2009
                                  ___________

Before RILEY, HANSEN and GRUENDER, Circuit Judges.
                           ___________

GRUENDER, Circuit Judge.

      This case arises out of a traffic stop near a ruse checkpoint that led to a search
of Laura Adler’s truck and the seizure of 470 pounds of marijuana. The district court
granted Adler’s motion to suppress the evidence from the search, holding that the
trooper who conducted the traffic stop did not have probable cause to believe that
Adler committed a traffic violation. We reverse.
I.    BACKGROUND

       On April 23, 2008, the Nebraska State Patrol set up a ruse narcotics checkpoint
on a stretch of Interstate 80 in Nebraska. The troopers posted signs indicating that
drug dogs were in use at a vehicle checkpoint a few miles ahead on the interstate. The
advertised checkpoint did not exist. Cf. City of Indianapolis v. Edmond, 531 U.S. 32,
41-42 (2000) (holding that an actual narcotics checkpoint violated the Fourth
Amendment). The signs were placed a short distance before an exit with no
advertised services or rest areas. Trooper Cory Townsend waited at the end of the exit
ramp and watched the vehicles that exited.

       Trooper Townsend observed Adler exit, come to the stop sign at the end of the
exit ramp, stop for approximately three seconds, signal a left turn, and then turn left.
Believing he had observed a traffic violation, since Adler failed to signal her turn
before she reached the intersection, Trooper Townsend executed a traffic stop. After
speaking with Adler, who declined to consent to a search of her vehicle, Trooper
Townsend requested that another trooper with a drug detection dog circle the truck.
After the dog indicated that it had detected the odor of narcotics, Trooper Townsend
searched the truck and found approximately 470 pounds of marijuana in the cargo bed.

       A grand jury indicted Adler on one count of possessing with intent to distribute
100 kilograms or more of marijuana, a violation of 21 U.S.C. § 841. Adler pled not
guilty and filed a motion to suppress the marijuana, arguing among other things, that
Trooper Townsend did not have probable cause to stop her because she did not in fact
commit a traffic violation. The Government argued that Adler violated Section 60-
6,161(2) of the Nebraska Revised Statutes, which provides:

      A signal of intention to turn or move right or left when required shall be
      given continuously during not less than the last one hundred feet traveled
      by the vehicle before turning.


                                          -2-
       The district court held that the statute’s plain language dictates that some turns
do not require a turn signal 100 feet in advance because Section 60-6,161(2) only
demands such turn signals “when required.” See Leocal v. Ashcroft, 543 U.S. 1, 12
(2004) (“[W]e must give effect to every word of a statute wherever possible . . . .”).
However, the statute is silent on which turns might be exempt from the requirement
of signaling 100 feet in advance. During the suppression hearing, Adler introduced
the Nebraska Driver’s Manual, issued by the Nebraska Department of Motor Vehicles.
The district court concluded that the manual’s instructions indicated that the “when
required” language restricted the statute only to require a signal 100 feet in advance
for turns where the vehicle did not come to a full stop first. Under this reading, turns
following a full stop, such as Adler’s, do not need to be signaled 100 feet in advance.

       Since Adler came to a full stop before turning, the district court held that
Trooper Townsend was incorrect in believing Adler committed a traffic violation in
failing to signal her turn 100 feet in advance. Additionally, the district court held that
Trooper Townsend’s belief that Adler had violated Nebraska law was not objectively
reasonable. See United States v. Washington, 455 F.3d 824, 827 (8th Cir. 2006) (“In
our circuit, if an officer makes a traffic stop based on a mistake of law, the legal
determination of whether probable cause or reasonable suspicion existed for the stop
is judged by whether the mistake of law was an ‘objectively reasonable one.’”
(quoting United States v. Smart, 393 F.3d 767, 770 (8th Cir. 2005))). Therefore, the
district court granted Adler’s motion to suppress. The Government appeals.

II.   DISCUSSION

       In reviewing a district court’s ruling on a motion to suppress, we review its
factual findings for clear error and its legal conclusions de novo. United States v.
Ellis, 501 F.3d 958, 961 (8th Cir. 2007). Whether probable cause existed is a legal
question reviewed de novo. United States v. Valle Cruz, 452 F.3d 698, 702 (8th Cir.
2006). “[T]he decision to stop an automobile is reasonable where the police have

                                           -3-
probable cause to believe that a traffic violation has occurred.” Whren v. United
States, 517 U.S. 806, 810 (1996). “Any traffic violation, however minor, provides
probable cause for a traffic stop.” United States v. Wright, 512 F.3d 466, 471 (8th Cir.
2008) (quoting United States v. Bloomfield, 40 F.3d 910, 915 (8th Cir. 1994) (en
banc)). The Government bears the burden of establishing that probable cause existed.
United States v. Andrews, 454 F.3d 919, 922 (8th Cir. 2006).

       The parties offer competing interpretations of Section 60-6,161(2). Adler
argues, along the lines of the district court’s opinion, that the “when required”
language renders the statute inapplicable to turns made after the vehicle comes to a
complete stop. The Government counters that the “when required” language is simply
a reference back to the statute itself, since Section 60-6,161 is the only part of the
Nebraska traffic code discussing the use of a turn signal.1 Under the Government’s
interpretation, Section 60-6,161 requires drivers to signal 100 feet in advance of any
turn, regardless of whether the vehicle will come to a complete stop before turning.

       We agree with the Government’s reading of Section 60-6,161(2). “[W]hen a
statute is susceptible of two constructions, by one of which grave and doubtful
constitutional questions arise and by the other of which such questions are avoided,
our duty is to adopt the latter.” Harris v. United States, 536 U.S. 545, 555 (2002)
(internal quotations omitted). In this case, we believe Adler’s proposed reading of the
statute would raise serious concerns about whether the statute is void for vagueness.
See City of Chicago v. Morales, 527 U.S. 41, 46 (1999) (“It is established that a law
fails to meet the requirements of the Due Process Clause if it is so vague and
standardless that it leaves the public uncertain as to the conduct it prohibits . . . .”
(quoting Giacco v. Pennsylvania, 382 U.S. 399, 402-03 (1966))). Adler would have
us read the “when required” language to exempt a class of turns from the statute’s

      1
       Although Sections 60-6,162 and 60-6,163 describe the proper method of
signaling, there are no Nebraska statutes other than Section 60-6,161 that describe
when a signal is required.

                                          -4-
reach. However, neither the traffic code nor any of the normal tools of statutory
interpretation provide guidance about which turns in particular would be exempted.2
Where a statute contains an exception for an unspecified class of conduct, serious
questions would arise about whether the public has fair notice of the conduct
prohibited and permitted. See, e.g., James v. United States, 550 U.S. 192, 229-30
(2007) (Scalia, J., dissenting). This is precisely how Adler would have us read the
statute, however, and the canon of constitutional avoidance directs us to avoid this
approach. Therefore, we adopt the alternative reading the Government proposes:
Section 60-6,161 requires a turn signal be given 100 feet before any turn. The “when
required” language simply refers back to the description within the statute of when
such a signal is required, namely 100 feet before a turn.

       The Nebraska Supreme Court has suggested that it favors the Government’s
reading of the statute, and “state courts are the ultimate expositors of state law.”
Mullaney v. Wilbur, 421 U.S. 684, 691 (1975). In Huntwork v. Voss, 525 N.W.2d 632
(Neb. 1995), the court stated, without noting any exceptions, that a “left-turning
motorist has the duty to continually signal his intention to turn left during not less than
the last 100 feet before turning,” id. at 635. While Huntwork involved a moving
vehicle rather than a turn after a complete stop, the Nebraska Supreme Court did not
discuss that fact in concluding that the driver in Huntwork complied with Section 60-



      2
        The Nebraska Driver’s Manual explicitly states: “The information herein is
not intended to be an official legal reference to Nebraska traffic laws. If you have a
court case or other reason to know the actual language of law, it will be necessary for
you to refer to the actual statutes rather than this manual.” As a result, the manual
does not provide insight into the meaning of Section 60-6,161. As noted, there are no
other statutes which would provide guidance as to the meaning of “when required,”
and neither party cites any additional resources we might use in defining Adler’s
proposed exception. Adler’s reading would thus leave us at a loss to select among the
multitude of possible exceptions noted at oral argument: turns following a stop, turns
to avoid a sudden danger, emergency vehicle turns, etc.

                                           -5-
6,161. Id. at 636. Even if dicta, the Nebraska Supreme Court’s categorical statement
nonetheless supports our reading of Section 60-6,161(2).

       Although Adler is correct that courts ought to avoid readings of statutes that
render certain words surplusage, Leocal, 543 U.S. at 12, this is not an absolute rule of
interpretation. “There is no question that the statute would be read as we read it even
if the phrase were missing. But as one rule of construction among many, albeit an
important one, the rule against redundancy does not necessarily have the strength to
turn the tide of good cause to come out the other way.” Gutierrez v. Ada, 528 U.S.
250, 258 (2000). In this case, we find that the rule against surplusage is not sufficient
to force us into the difficult exercise of attempting to define an exempted class of turns
when the Nebraska traffic code is silent on the issue. As a result, because we interpret
Section 60-6,161(2) to require Adler to have signaled her turn 100 feet in advance, we
hold that Trooper Townsend had probable cause to stop her vehicle for the traffic
violation he observed.

III.   CONCLUSION

     For the foregoing reasons, we reverse the district court’s grant of Adler’s
motion to suppress and remand for proceedings consistent with this opinion.
                      ______________________________




                                           -6-